In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-269 CR

NO. 09-06-270 CR

____________________


EX PARTE CLARENCE KIRKWOOD, III




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 2105 (95078) and 2106 (95078)




MEMORANDUM OPINION 
	On April 28, 2006, and May 10, 2006, the trial court denied Clarence Kirkwood,
III's applications for writ of habeas corpus without conducting an evidentiary hearing or
issuing the writs of habeas corpus.  We questioned our jurisdiction over the appeals. 
Kirkwood filed responses in which he concedes that the trial court did not rule on the
merits of his applications for writ of habeas corpus.
	No appeal lies from the refusal to issue writ of habeas corpus unless the trial court
conducts an evidentiary hearing on the merits of the application.  Ex parte Hargett, 819
S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim. App.
1983).  In these cases, the trial court did not address the merits of Kirkwood's petitions. 
The trial court did not issue writs of habeas corpus, nor did the court conduct an
evidentiary hearing on the applications for the writ.  Compare Ex parte Silva, 968 S.W.2d
367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App.
1998).  We hold we have no jurisdiction over these appeals.  Accordingly, it is ordered
that the appeals be dismissed for want of jurisdiction.
	APPEAL DISMISSED.

								___________________________
								       DAVID GAULTNEY
									        Justice  

Opinion Delivered August 9, 2006 
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.